 In the Matter of BUILDING AND CONSTRUCTION TRADES COUNCIL ANDUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,LOCAL UNION No. 362, AFLandLUMBER DEALERS, INC., NEWTON'S,INC., AND PREFABRICATORS, INC.Case No. 30-CD-5.-Decided December 11, 1950DECISION AND ORDERThis proceeding arises under Section 10 (k) of the Act.On May19, 1950, a charge was filed with the Regional Director for the Seven-teenth Region on behalf of Lumber Dealers, Inc., and Newton's Inc.,againstBuilding and Construction Trades Council and UnitedBrotherhood of Carpenters and Joiners of America, Local Union No.362, herein jointly called Respondents, alleging that they have en-gaged in and are engaging in unfair labor practices within the mean-ing of Section 8 (b) (4) (D) of the Act. On July 27, 1950, anamended charge was filed in the matter on behalf of Lumber Dealers;Inc., and its wholly owned subsidiaries Newton's, Inc., and Prefab-ricators, Inc., herein jointly called Employers, alleging as basis fortheir charge that the Respondents have engaged in and are engagingin certain activities proscribed by Section 8 (b) (4). (D) of the Act,that :On or about May 17, 1950, the above named labor organiza-tions began picketing the premises of Lumber Dealers, Inc., New-ton's, Inc., and Prefabricators, Inc., at Pueblo, Colorado.Bythis and by other conduct the above labor organizations are at-tempting to enforce or require said employers to assign particularwork to members of United Brotherhood of Carpenters and Join-ers of America, Local No. 362, rather than to members of LocalUnion No. 146 of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL.Pursuant to Section 10 (k) of the Act and Sections 203.74 and203.75 of National Labor Relations Board Rules and Regulations;the Regional Director investigated the charge and provided for anappropriate hearing, upon due notice to all the parties.The hearingwas held on August 14 and 15, 1950, before Donald M. Davis, hearingofficer of the Board.Local Union No. 146, International Brother-'92 NLRB No. 86.632 BUILDING AND CONSTRUCTION TRADES COUNCIL, ETC.633hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,AFL, was permitted to intervene in the proceeding.All partiesappeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evidencebearing on the issues.The rulings of the hearing officer made at thehearing are free from prejudicial error and are hereby affirmed.Allthe parties were afforded an opportunity to file briefs with the Boardand briefs were filed by the Respondents.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSLumber Dealers, Inc., is a Colorado corporation with its mainoffice and plant in Denver and a plant in Pueblo, both in Colorado.This Company is engaged in the distribution of building materialsat wholesale.Prefabricators, Inc., is a wholly owned subsidiary ofLumber Dealers, Inc. Its plant, formerly in Denver, since January1, 1950, has been in Pueblo. It is engaged generally in the manufac-ture of millwork and sash, window, and door units, as well as in thefabrication and erection of steel and wooden buildings.Newton's,Inc., is wholly owned by Prefabricators, Inc., and is in the businessof selling. building materials at retail from its place of business inPueblo.The Pueblo plants of all three companies are located on thesame tract of land.All three companies have common officers anddirectors.The products manufactured by Prefabricators, Inc., aredistributed at wholesale and retail by Lumber Dealers, Inc., and New-ton's; Inc., respectively.The business operations of the three com-panies are closely integrated.The purchases of the Employer during the calendar year 1949totaled $7,998,425.32, more than $2,500,000 of which were obtainedfrom companies located outside the State of Colorado.During thesame period, the Employers' sales totaled $8,548,350.41, no less than30 percent of which was made to customers located outside the Stateof Colorado. In view of the integrated operations of the Employers,'and their substantial annual purchases from 2 and sales to companiesoutside the State of Colorado,3 we find that the Employers are en-gaged in commerce within the meaning of the Act and that it wouldeffectuate the policies of the Act for this Board to assert jurisdictionover their operations.'The Borden Company, Southern Division,91 NLRB 628.2Federal Dairy Co., Inc.,91 NLRB 638.3Stanislaus Implement and Hardware Company, Limited,91 NLRB 618.929979-51-vol. 9242 634DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE LABOR ORGANIZATIONS INVOLVEDBuilding and Construction Trades Council, United Brotherhood ofCarpenters and Joiners of America, Local Union No. 362, AFL, andLocal Union No. 146, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL, are labor or-ganizations within the meaning of the Act.III.THE SUFFICIENCY OF THE CHARGEAt the hearing, the Respondents made a motion to dismiss theunfair labor practice within the meaning of Section 8 (b) (4) (D).The hearing officer referred the motion to the Board for determination.The Respondents contend that the charge is defective because it doesnot allege that the Respondents engaged in, or induced or encouragedthe employees of any employer to engage in, a strike or concertedrefusal to work, which is a necessary element for a violation of Sec-tion 8 (b) (4) (D). Essentially, the Respondents' argument isthat a charge must allege all the elements necessary to establish,primafacie,a violation of Section 8 (b) (4) (D) before the Board may pro-ceed with a determination pursuant to Section 10 (k). In effect, theRespondents contend that the charge usurps the function of a com-plaint.This argument has been considered and rejected inCatheyLumber Company,86 NLRB 157. Moreover, the Board has pro-ceeded with hearings and determinations pursuant to Section 10 (k)in other cases where the underlying charges were phrased substan-tially the same as the charge herein.4Accordingly, we find no meritin the Respondents' contention that on its face the amended chargeherein is defective.IV. THE ALLEGED DISPUTEA. The factsOn or about June 1, 1949, the Employers purchased the physicalassets, .located in Pueblo, Colorado, of Newton Lumber Companywhich had been engaged in the custom millwork business and thedistribution of building materials at wholesale and retail.BetweenJune and August 1949, the Employers continued millwork operationsat Pueblo until they completed the unfilled orders which were on thebooks of Newton Lumber Company at the time of the sale of its busi-ness.The Employers conducted no millwork operations at theirPueblo plant between August 1949 and January 1950.4Moore Drydock Company,81 NLRB 1108. BUILDING. AND CONSTRUCTION TRADES COUNCIL, ETC.635On November 4, 1949, the Intervenor received a majority of votescast in a consent election conducted by the Board among the em-ployees. of Lumber Dealers,. Inc., and Newton's Inc., at Pueblo, Colo-rado, in a unit described as consisting of all men classified as carpen-ters,mill men, glaziers, glaziers' helpers, sanders, sash pin-up men,fork lift operators, truck drivers, truck drivers' helpers, yardmen andwarehousemen, and laborers.A certification was duly issued to theIntervenor on November 15, 1949.On December 5, 1949, after a con-sent election, the Intervenor received a certificate of authorizationpursuant to Section 9 (e) of the Act for the same unit as was certifiedin November 1949. In the meantime, on November 7, 1949, the Inter-venor and the Employers, described as Lumber Dealers, Inc., itswholly owned subsidiaries, Prefabricators, Inc., and Newton's, Inc.,its sales agent, Western Marketing Corporation, entered into an agree-ment.The said agreement, among other things, recognized the Inter-venor as the sole collective bargaining agency for all production andmaintenance employees, truck drivers, and warehousemen, excludingoffice clerks, salesmen, and supervisory employees. It also containedn union-shop provision.About January 1, 1950, Prefabricators, Inc., commenced productionoperations at its Pueblo plant.The principal operation of this Com-pany is the assembly of window units and frames from preformedparts.As an experimental operation, the Company also manufac-tures and erects prefabricated structures.During January and Febru-ary 1950, Prefabricators, Inc., erected a building on its land at Pueblousing its own employees, who were members of the Intervenor, to dothe construction work.While construction was in progress, repre-sentatives of the Respondents appeared at the building site and spoketo Archie George, superintendent of Prefabricators, Inc., with regardto furnishing labor for the construction work.The substance of thisconversation is discussed below.The Employers, however, completedthe building without employing members of the Respondents.On January 25, 1950, the Building and Construction Trades Counciladdressed a letter to all general contractors and to all subcontractors,as follows :I wish to inform you that in the last meeting of the PuebloBuilding and Construction Trades Council, action was taken toplace Newtons, Inc., and the Lumber Dealers Supply Companyon the "We Do Not Patronize List."The reason for this action is the employing of non-union work-men to erect a building at the Newton Lumber yard.Your co-operation is desired and appreciated.Between. January 1950 and April 17, 1950, but principally duringthe month of April, there were several conversations between the Em- 636.DECISIONS OF NATIONAL LABOR RELATIONS BOARDployers and the Respondents.These conversations were initiated bythe Employers.The substance of these conversations is discussed morefully below.The Employers sought to employ members of the Re-spondents to do outside construction work in connection with theerection of prefabricated buildings,but the Respondents refused toagree to furnish any employees.On May 17, 1950, a picket appeared at the main entrance of theEmployers'Pueblo plant.The picket carried a sign reading,"This.Firm Unfair to Labor Because of Substandard Wages Being Paid inthe Mill."The picket remained until May 25 or 26, 1950, with 1 or 2-days off.There is no denial that the Respondents were responsiblefor the presenceof the picket.On June 8, 1950, four employees of the Employers were erectinga prefabricated garage for Bonaforte Construction Company at theresidence of one Gene Blough, in Pueblo. Two representatives of the-Respondents appeared at the job site and spoke to the employees. Theemployees were questioned as to whether they were members of theRespondents and as to the wages they were being paid. The employeeswere told that they were undermining the wage scale for the area byworking at substandard rates of pay.The Respondents'representa-tives did not demand nor request that the employees quit the job..One employee testified that the Respondents told them that they wouldhave to stop work or the whole project would be stopped.This testtimony was denied.The Respondents'representatives then spoke tothe contractor and Blough and threatened to strike the project unlessthe employees of the Employers were taken off the job. It does notappear from the record that any employees overheard this conversa-tion.Later, because they were requested to do so by Blough, the Em-ployers removed their employees from the job.B. The contentions of the partiesThe Employers contend that the Respondents,by picketing.andother overt acts,induced or encouraged employees to engage in a con-certed refusal to work, with the object of forcing or requiring theEmployers to assign inside millwork and erection of prefabricatedstructures to its members rather than to the present employees of theEmployers who are members of the Intervenor.The Intervenor is insubstantial agreement with the Employers'position.The Respond-ents contend, in opposition,that they were not seeking to force orrequire the Employers to replace any of their employees with membersof the Respondents,but were merely trying to get improved wagescales and working conditions for the men who are employed by theEmployers in their plant in Pueblo.Further, the Respondents con- BUILDING AND CONSTRUCTION TRADES; COUNCIL, ETC.637tend that, in any event, they have "jurisdiction" over the millworkoperations in the Employers' plant.C. The applicability of the statuteBefore the Board may proceed with a determination of a disputepursuant to Section 10 (k), there must exist reasonable cause to be-lieve that the Respondents have violated Section 8 (b) (4) (D).'We do not find that the record in this case furnishes reasonable causeto believe that Section 8 (b) (4) (D) has been violated.None ofthe overt acts of the Respondents, placing the Employers' names onthe Do Not Patronize list, the picketing, or the incident which oc-curred at the Blough job, by themselves establish an object on thepart of the Respondents to force or require the Employers to replacetheir employees by members of the Respondents. Therefore, if theseactivities on the part of the Respondents were for the purpose ofaccomplishing an object proscribed by Section 8 (b) (4) (D), suchunlawful object must be spelled out of the various conversations hadbetween the Employers and the Respondents during January andApril 1950.In January 1950, while the. Employers were constructing a buildingon their property in Pueblo, representatives of the Respondents ap-peared at the job'site and spoke with George.According to George'stestimony, they came "to see about furnishing labor to put up thebuilding."George told them that the Employers were using theirown employees to do the work.The Respondents informed him thatthe work fell under the Carpenters' jurisdiction and therefore theyconsidered that the construction was being done by nonunion labor.The Respondents also called George's attention to the fact that thewages being paid by the Employers were lower than the union wagescale for carpenters.During the conversation, the Respondents of-fered to furnish carpenters to do the construction work, in whichevent "the warehouse teamsters employees would have to be taken offas they did not recognize them as being authorized to do that typeof work."However, the Respondents made no request upon the Em-ployers to disregard their contract with the Intervenor.Between the date of the above-mentioned conversation and April1.7,1950, there were three or four additional conversations betweenthe Employers and the Respondents.These conversations were initi-ated by the Employers. The Employers wanted the Respondents tofurnish them with carpenters "when, as, and if" the services of thesecraftsmen were required.The Respondents, however, refused to fur-08Winslow Bros. & SmithCo., 90 NLRB 1379;Ship Scaling Contractors Association,87 NLRB 92. E)638."DECISIONS OF NATIONAL LABOR RELATIONS BOARDnish labor on such basis.sThe Respondents took the position thatthey would not furnish carpenters to do outside'construction workfor the Employers unless the carpenters were given the inside mill-work also.George further testified that "in order to hurdle the dif-ference in what the two unions felt who had jurisdiction over whyout there, that if they would furnish carpenters for field erection,we would pay them carpenters field scale while they were in the field,and we would only pay them shop scale when they were in the shop."The Respondents did not accept this proposition.The Respondentssaid that they would not furnish any employees for field erectionwork unless they could have jurisdiction over the whole mill.The Respondents at no time claimed to represent any of the Em-ployers' employees.According to Pritchard, the Employers' presi-dent, the Respondents made no particular demands upon the Employ-ers.The Respondents did not at any time request the Employers toreplace any of their employees with members of the Respondents. TheEmployers sought to have the Respondents furnish skilled carpentersto do outside construction work in connection with the erection ofprefabricated buildings which the Employers contemplated manu-facturing.The conversations reveal that the Respondents, at most,were advancing conditions upon which they would accede to theEmployers' request.In our opinion, the record does not furnishreasonable cause to believe that the object of the Respondents' activi-ties was to require the Employers to assign particular work (insidemillwork and outside construction work) to employees in a particu-lar labor organization (Respondents) rather than to employees inanother labor organization (Intervenor).Upon the basis of the foregoing and the entire record in this pro-ceeding, we conclude that the activities complained of on the part ofthe Respondents were not for an object proscribed by Section 8 (b)(4) (D) and therefore that the controversy herein is not a disputewithin the meaning of Section 10 (k).Accordingly, we shall quashthe notice of hearing issued in this proceeding.ORDEROn the basis of the foregoing findings of fact and conclusions oflaw, and on the entire record in this case, the Board hereby ordersthat the notice of hearing heretofore issued in this proceeding be,and it hereby is, quashed.6According to the testimony of one of the Respondents'witnesses, a reason for therefusal by the Respondents to furnish the Employers with carpenters was that it would beunreasonable to expect carpenters to accept intermittent employment.The Respondents,therefore,wondered whether a solution could be worked out whereby carpenters furnishedby the Respondents could do work inside the mill when no outside work was available.